Title: To John Adams from Benjamin Rush, 26 January 1813
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Jany 26th: 1813.

I return you Col Smiths & Dr Waterhouse’s letters The former is replete with good Sense. Alas! the evils of party Spirit! It is a greater Curse to our country than our War with Great Britain. It sacrifices every to itself. Unless appointements are made hereafter with a more wise and impartial hand, our Union cannot last. I am afraid the app situation in the medical department of the Army contemplated for Dr Waterhouse cannot be obtained for him. Strong recommendations are now before the President of another person high in reputation for talents & Skill, particularly in Surgery. nothing can be done by the President in this business for any one until an act of Congress is passed for creating such a situtation. Should the Act of Congress embrace two such offices (as it ought) viz a surgeon and physician general, Dr W: may perhaps be aided by his friends to obtain the latter of them.
Our excellent friend Mr Clymer is no more. Few more disinterested patriots ever lived or died. He was moreover an enlightened politician, and free of all prejudice except againts ignorance, Vice and folly in in the conduct of parties. I shall long deplore the loss of his friendship & of his delightful conversation, at all times instructing & pleasing, from the originality of his ideas, and or the new dress he gave to such as were common. In One of my interviews with him about two months ago, he lamented remarked that all the nations in the World now at War professed to be Christians, and added that while they were sending missionaries among the Hea pagans to convert them to Christianity, he wished the pagans would in return send missionaries to the Christian  nations to convert them to the laws and practice of the Arts of peace.
Of the members of Congress who subscribed the declaration of Independance nine only are now living. J Langdon of Massachusetts New Hampshire—Paine, Gerry & yourself in Massachusetts—Floyd in New York—Rush in Pennsylvania—McKean of Delaware—Johnson of Maryland, and Jefferson of Virginia. All of them are above 70 except Mr Gerry and myself. When you see Mr Gerry tell him how much is respected and esteemed by his & your Old revolutionary friend
Benjn: Rush
PS: I have taken the liberty of sending an extract from that part of your letter which relates to the destiny of our navy as predicted by Frenchmen, to Capt: Jones in order to encourage & animate him in his present naval enterprises & labors.

